Order unanimously affirmed, with $25 costs and disbursements. Williams, P. J., concurs solely on the ground that there may be a question of fact arising from the portion of the contract quoted, in paragraph 10 of the second cross claim of Colorado Fuel and Iron Corporation against Eichleay, concerning indemnity. (Appeal from order of Erie Special Term, denying motion by defendant Eichleay Corp. for a .dismissal of the cross claims of defendant Colorado Fuel and Iron Corp.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.